DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2, 4-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 9 and 20, the prior art of record, specifically Kamijo et al (US pub 2009/0096816) teaches a driving chip, applied for a display panel (400 in Fig.1,2), wherein the display panel comprises a plurality of subpixels arranged at a display region, the display region is provided with a boundary extended by a non-straight line, and the plurality of subpixels comprises first subpixels separated from the boundary by a distance substantially smaller than a predetermined threshold and second subpixels other than the first subpixels (Fig.4; Paragraph 0146- 0153), and a driving circuit configured to drive the at least a part of first subpixels in accordance with the second grayscale value to display an image (Paragraph 0123-0133, 0148-0152, 0289-0300).
              However, none of the prior art cited alone or in combination provides the motivation to teach a
 driving chip, applied for a display panel, wherein the display panel comprises wherein the adjustment circuit is  configured to, when the display panel is in the predetermined display mode, adjust a first grayscale value of a part of the first subpixels into the second grayscale value, the part of the first subpixels comprise subpixels which are arranged at a region adjacent to the boundary and an average of absolute distances between which and the boundary is substantially smaller than the predetermined threshold, and the second grayscale value is substantially smaller than the first grayscale value of the first subpixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622